This case can be distinguished from Hinton v. Hine (April 21, 1982), Summit App. No. 10455, unreported. That case involved an appeal from the decision of a zoning inspector to the board of zoning appeals while this case concerns an appeal from the decision of the board of zoning appeals to the trial court. This distinction becomes significant when consideration is given to R.C. 519.15 which requires a township zoning board of appeals to maintain a permanent record of its meetings in the form of minutes. This formality serves to maintain an official record of the board's activity. It gives rise to the expectation that official actions of the board are reflected through its minutes. No such requirement or expectation exists from a decision made by a zoning inspector.
Since the minutes of the board reflect its official action, and since a party who is affected by the board's decision expects such official action to be reflected in the board's minutes, it follows that the filing of the minutes normally constitutes the final order of the board. Rider v. Lynch (April 20, 1983), Summit App. No. 10935, unreported; and Lakewood Homes v. Bd. ofAdjustment (1971), 25 Ohio App.2d 125 [54 O.O.2d 306].
While the filing of the minutes is one method by which the board may issue its final orders it is not the only method. However, to establish a different procedure, the board must properly adopt it. Rider v. Lynch, supra, at 5. Such alternate procedure contemplates board action taken upon it in the same manner as is required to adopt other procedural rules. Finally, the intended final order should provide suitable notice to a party by reflecting its finality. Such notice could be easily accomplished by noting on its face, "This decision constitutes the final order for the purpose of appeal," or other similar language.
Here the board filled in the bottom portion of the variance appeal form. This was the form originally filed by Tri-County. While this portion did indicate the votes taken and set forth the board's reasons, it was undated and did not carry a notation of finality. There was nothing to indicate that this form, once completed at the bottom, was to serve as the official act of the board. Finally, there was nothing in the record to support the conclusion that the board had adopted this form as its official notification from which appeals should be taken. Therefore, Tri-County was justified in assuming that this form was no more than an informal recordation of the board's decision.
For these reasons it is unfair to require Tri-County to follow a procedure which has not been formally adopted and which does not provide suitable notice. Tri-County's right to appeal, therefore, should have occurred on August 18, 1982, when the minutes from the December 23, 1981 meeting were filed rather than in late December 1981 as the majority has held.